Title: From John Adams to Samuel Perley, 18 April 1809
From: Adams, John
To: Perley, Samuel



Sir
Quincy April 18 1809

I have received your favor of April 5th. I agree with you that our prosperity has been as great as that of any People that ever existed, and our Massachusetts and national Constitutions are better than any that I have known or read, as long as they are administered by the People and their Representatives according to their spirit and true Principles. How long this will be depends upon the People themselves. If the People and their Representatives Sacrefice the Characters and destroy the Influence of the best, most enlightened and most disinterested men, by Calumnies and promote those who have neither heads nor hearts fit for their Stations, and are actuated only by motives of Avarice and Ambition it will not be very long before our Prosperity will be exchanged for Calamity and our free Constitutions converted into Tyranies.
That I neither wish for a Monarchy nor a Grecian Democracy nor a Grecian or Roman Aristocracy in these United States is most certain and most evident to this whole Nation if they have ever attended to my words actions or writings for fifty years.—In January 1776 I printed my opinion of a proper form of Goverment under the Title of Thoughts on Goverment in a letter from a Gentleman to his Friend. In 1779 I was a Member of the Convention that formed our Massachusetts Constitution and expressed with great Freedom my Sentiments of Goverment in that Assembly of three or four hundred Gentlemen collected from all parts of the State. Two or three and twenty years ago I published Three Octavo Volumes in Defence of our Massachusetts Constitution with a view to suppress Chaises Shay’s Rebellion. About Eighteen or Nineteen years ago I published Papers which have been collected in a volume under the Title of Discourses on Davila. In all these writings my opinions upon Government are so clearly expressed that he who runs may read them. If the Nation will not read them or will not understand them, or are determined to misinterpret or misrepresent them, that is not my fault.
I am afraid there is too much of the spirit of Hutchinson and his Times prevalent in these days. I also am extremely sorry that Mr Jefferson has turned out so many worthy men and promoted so many who are not so worthy. But it is not necessary for me at present to express my opinion of Mr Jeffersons Character or Administration. He has passed away. I am Sir though a stranger your Friend and humble Servant.

John Adams